Citation Nr: 0511043	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  98-13 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to August 
1991.  

This appeal arises from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

The veteran withdrew her appeal as to all issues, except 
service connection for mitral valve prolapse, in December 
2002.  Her withdrawal was submitted in writing to the RO.  
38 C.F.R. § 20.204 (2004).  All other issues on appeal have 
therefore been withdrawn from appellate consideration.  

The Board of Veterans' Appeals (Board) in October 2003 
remanded the claim for additional development.  The 
development ordered was completed to the extent possible.  
Stegall v. West, 11  Vet. App. 268 (1998).  The claim has 
been returned to the Board for further appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As a threshold matter the Board noted there has been some 
confusion as to the nature of the veteran's claimed heart 
disorder.  The current claim arose when the veteran was 
examined by VA in May 1998 and told the VA examiner she had 
episodes of palpitations or rapid heart beat.  She had first 
experienced an episode of rapid heart beats or palpitations 
in service.  She reported being diagnosed with mitral valve 
prolapse at The Cardiac Center of Creighton University 
(Creighton) in 1993.  A review of the records from Creighton 
indicates that an echocardiographic study did not confirm she 
had mitral valve prolapse.  It revealed only mildly thickened 
mitral valve leaflets and mild mitral regurgitation.  After 
reviewing all of the diagnostic tests, the cardiologist at 
Creighton concluded the veteran's history was suggestive of 
paroxysmal supraventricular arrhythmias.  In July 1998, after 
a cardiology evaluation was conducted, the VA physician noted 
a diagnosis of mitral valve prolapse by history only, and 
actually diagnosed tachycardia and bradycardia of unknown 
etiology.  The VA physician who examined and evaluated the 
veteran in February 2003 concurred with those assessments 
that there was no mitral valve prolapse.  Based on the 
evidence of record the Board has concluded the issue should 
not be limited to consideration of mitral valve prolapse but 
should be characterized more broadly as service connection 
for a heart disorder.  

After reviewing the claims folder, the Board noted the 
service medical records sent to the RO from the NPRC 
consisted of one microfiche sheet and clinical records of a 
period of hospitalization for septoplasty.  When the 
microfiche was copied and reviewed, the Board discovered that 
both the entrance and separation examinations were not 
included on the microfiche.  Usually when the veteran's 
service records are copied to microfiche the service 
personnel records and service medical records are separated 
into two groups and labeled with a title page.  In the past 
when reviewing service records copied to microfiche the Board 
noted the service entrance examination and sometimes the 
service separation examinations were included with the 
service personnel records.  At the time of those 
examinations, veterans are required to fill out and sign 
additional forms which then become part of their service 
personnel file.  The claims folder does not contain the 
veteran's service personnel records, not even her DD 214 or 
separation document.  Although a specific request was made by 
the RO for the separation and entrance examinations, the 
service personnel records were not requested.  The National 
Personnel Records Center (NPRC) responded and sent only the 
microfiche labeled as medical records.  

In this case, the cardiologist at Creighton noted the veteran 
had a "history of a heart murmur diagnosed since October 
1984 prior to her entering the service.  She was told the 
heart murmur was benign and was able to enter the Marine 
Corp."  The veteran entered the service in October 1984.  It 
appears a heart disorder may have been noted at the time of 
the veteran's entrance into the service.  This raises two 
questions; was the veteran sound at the time of her entrance 
into the service, and if not was any preexisting heart 
disorder aggravated in service.  The veteran has also 
reported that at the time of her service separation 
examination she told the examiner about her episode of rapid 
heart beats in service.  

The Board has concluded the service entrance and separation 
examination may be of great probative value in adjudicating 
the veteran's claim for a heart disorder.  The regulations 
require VA to make as many efforts as are required to obtain 
relevant records from a Federal department or agency.  
38 C.F.R. § 3.159(c)(2)(2004).  

In May 2003 the veteran wrote the RO and told them she had an 
appointment with a cardiologist in Council Bluffs for June 
17, 2003.  The Board remanded the claim in October 2003 and 
asked the veteran to identify the cardiologist who examined 
her in June 2003.  The veteran did not respond.  The 
regulations state the claimant must cooperate fully with VA's 
reasonable efforts to obtain relevant records from non-
Federal agencies.  The claimant must provide enough 
information to identify and locate the existing records, 
including the person, or other custodian holding the records.  
If necessary, the claimant must authorize the release of 
existing records.  38 C.F.R. § 3.159(c)(1)(2004).  

The claim must be remanded for the following:

1.  VA should request the veteran to 
identify all health care providers who 
have treated or evaluated her since 
February 2003 for rapid heart beat or 
palpitations.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  

2.  VA should attempt to obtain the 
veteran's complete service personnel 
records.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




